DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 30-35 withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 11/16/22.

Drawings
2.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, 9 and 37-Fig. 4 do not appear to properly designate the correct feature(s); whereas 37 is disclosed as a portion of DCB-15 but appears atop 9 (which is not disclosed as a portion of the DCB); and a “tongue-and-groove connection” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claim(s) 18-22, and 26-27, is/are rejected under 35 U.S.C. 103 as being unpatentable over (Nakanishi 2008/0237847).
Regarding Claim 18; Nakanishi discloses a support for at least one electrical component, said support (whereas power module-2 comprises power semiconductor element-8-as depicted by Fig.’s 1B or 2) comprising: a heat sink including a heat sink surface and two opposing lateral walls protruding from the heat sink surface (whereas para. 0007 discloses heat sink 20 includes a base body and/or including base plate 3 or 4, wherein lateral walls of housing 24 atleast indirectly extends therefrom—as depicted by Fig. 1B or where 24 directly extends therefrom—as depicted by Fig.’s 2 and 5—as further set forth by para. 0024), said heat sink including a base body made of aluminum (whereas para. 0007 discloses the heat sink 20 comprises aluminum and/or including the base plate-4 which also comprises aluminum—as further set forth by para. 0061) and a copper layer as a heat spreading layer which forms the heat sink surface, applied to a surface of the base body (as constituted by copper layer- 11b—para. 0007, applied atleast indirectly to a top surface of the base body—as depicted by Fig.’s 1B or 2); two spaced-apart sealing blocks lying on the heat sink surface, each of the two sealing blocks extending between the two lateral walls and contacting the two lateral walls (as otherwise depicted by Fig. 13A—where block 30 includes and is disposed in-part between seals 35a, wherein the heat sink is bolted via 33 atop the heat sink surface of 3 atleast in-part indirectly contacting and disposed between the lateral walls of 24—as otherwise depicted by Fig.’s 1B, 2 and 5); and a support structure arranged on the heat sink surface between the two sealing blocks (as depicted by Fig.’s 1B, 2, and 13A—whereas 9 is disposed between the sealing blocks, and support structure-10 thereof is indirectly arranged on the heat sink surface).  Except, Yuan does not explicitly disclose the copper layer being applied additively through cold gas spraying to the surface of the base body.  However, Nakanishi discloses However, ‘**cold gas spraying additively**’ constitutes a method of manufacture and is not structurally distinguished from the prior art. (In re Johnson, 157 USPQ 670, 1968; In re Thorpe, 227 USPQ 964, 1985; See MPEP 2113—Product by Process Claims).  It would have been obvious to one having ordinary skill in the art at the time that the invention was made that the disclosed structure of the prior art is a fully functional equivalent to the claimed structure as evidenced by meeting all of the claimed structural limitations thereof.

Regarding Claim 19; Nakanishi discloses the support of claim 18, wherein each of the two sealing blocks is connected non-positively to the heat sink by a screw-like connection (as constituted by bolt-33), except, explicitly disclosing the bolt is a screw.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the bolt as a screw since it was known in the art that according to a desired material type of the sealing blocks and subsequent forces required to achieve secure fastening and efficient install and repair without damage thereto.
 
Regarding Claim 20; Nakanishi discloses the support of claim 18, except, explicitly wherein each of the two sealing blocks is positively connected to the heat sink by a tongue-and-groove connection.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the connection between the sealing blocks and heat sink as a tongue and groove connection since it was known in the art that movement therebetween may be reduced against warping and bowing so as to allow for a more reliable seal.


Regarding Claim 21; Nakanishi discloses the support of claim 18, further comprising an electrically conductive connection lug (via terminal 25) arranged proximate at least one of the two sealing blocks (as further depicted by Fig.’s 1B and 5--whereas 25 is attached to the housing—para. 0008 and atleast indirectly disposed on the block at 30 via the bolt-33 connecting the housing 24 thereto—as further set forth by para.’s 0024 and 0080) for an electrical power connection (as set forth by par. 0008—as further depicted by Fig’s 13A-13B). 

Regarding Claim 22; Nakanishi discloses the support of claim 18, except, explicitly wherein the two sealing blocks are manufactured from plastic.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the blocks as a plastic containing composite which characterizes desired thermal expansion attributes similar so as to maintain a reliable seal without cracking during changes in thermal conductivity, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.


Regarding Claim 26; Nakanishi discloses the support of claim 18, wherein the support structure includes a ceramic substrate coated with a copper structure remote to the heat sink surface (as set forth by para. 0007--whereas the support-10 is ceramic includes copper layer-11a thereon which does not directly contact the heat sink surface—as depicted by Fig. 2).  

Regarding Claim 27; Nakanishi discloses the support of claim 18, further comprising connection contacts arranged on the support structure and protruding from the support structure remote to the heat sink surface (whereas the support structure-10 includes 11a which is not in direct contact with the heat sink—as depicted by Fig.’s 1B and 2; and terminals 25 connects 11a via aluminum wiring—para. 0025).  

Allowable Subject Matter
5.	Claims 23-25, and 28-29, are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding Claim 23; the support of claim 18, wherein at least one of the two sealing blocks includes a bead on a side facing the heat sink surface, and further comprising a sealing apparatus arranged in the bead.  
Regarding Claim 28; Nakanishi discloses the support of claim 27, further comprising a cover detachably connected to the heat sink and having cover openings for passage of the connection contacts in order to stabilize the connection contacts.  


Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY SMITH whose telephone number is (571)272-9094. The examiner can normally be reached M-F 9-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on 571-272-3740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/COURTNEY L SMITH/Primary Examiner, Art Unit 2835